Citation Nr: 1609381	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a deviated septum.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for an atypical left temple nevus.

6.  Entitlement to an initial disability rating for coronary artery disease in excess of 30 percent prior to June 12, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.W.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 1964 to July 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In December 2014, the Board remanded the case for further development.

In June 2016, the Appeals Management Center increased the disability rating for coronary artery disease to 100 percent, effective June 12, 2015.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In cases where the evidence of record suggests the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities, a claim for a total disability based on individual unemployability (TDIU) is part and parcel of the increased rating on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, although some evidence suggests that the Veteran's service-connected disabilities interfere with his ability to perform physical work, the evidence does not demonstrate that the Veteran would be precluded from performing sedentary work.  Accordingly, the Board finds that a claim for a TDIU is not part of the current appeal.  


FINDINGS OF FACT

1.  Bilateral knee disabilities were not affirmatively shown to have had onset during service; a chronic bilateral knee was not manifested to a compensable degree within one year from the date of separation from service; and the current bilateral knee disabilities are unrelated to an injury, disease, or event in service.

2.  Bilateral foot disabilities have not been shown during the pendency of the appeal.

3.  Deviated septum was not affirmatively shown to have had onset during service; and deviated septum, diagnosed after service, is not related to an injury, disease, or event in service.

4.  Sleep apnea was not affirmatively shown to have had onset during service; and sleep apnea, diagnosed after service, is not related to an injury, disease, or event in service.

5.  Neither atypical left temple nevus, nor residuals of the same, have been shown during the pendency of the appeal.

6.  Prior to June 12, 2015, coronary artery disease manifested with a workload greater than 5 METs; but there is no evidence acute congestive heart failure; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

7.  The Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a deviated septum have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for atypical left temple nevus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for an initial rating for coronary artery disease in excess of 30 percent prior to June 12, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

7.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  As to the claim for an increased rating for coronary artery disease, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  As to the other claims, standard July 2010 and November 2010 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's December 2014 remand, more recent VA treatment records were obtained.  The Veteran's service treatment records are not associated with his claims file.  In reviewing the file, it appears that VA had previously lost his claims file; the Veteran's service treatment records are presumed to have been associated with his lost file.  In appeals where a claimant's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran was provided a VA medical examination in June 2013.  The Board finds that the examiner's unfavorable opinions are inadequate for lack of rationale and failure to address potentially favorable lay and medical evidence of record.  For these reasons, the June 2013 VA examinations and their associated medical opinions will not be discussed further.

Pursuant to the Board's December 2014 remand, the Veteran was provided a VA medical examinations in June 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A Bilateral Knee Disability

The Veteran seeks service connection for a bilateral knee disability, which he relates to airborne training in service.  He reports knee problems, to include swelling and pain, since service.  His service treatment records are not of record; however, he reports that he did not seek treatment for his knee problems in service.  See Claim (July 2010); Statement (August 2013).

Post-service medical records show mild reduction of the medial compartment of the left knee joint, small osteophytes arising from the patella, without fracture subluxation and no focal area of osteolysis or sclerosis in October 2004.  At that time, the diagnosis was knee pain.

At the June 2015 VA examination, the Veteran reported several years of bilateral knee pain.  He denied trauma or surgery.  The examiner noted a diagnosis of osteoarthritis bilateral knee since 2014.  The examiner opined that the Veteran's knee disabilities are less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that x-ray findings show mild osteoarthritis, which is a disease of aging not caused by trauma such as the reported in-service injury.  The examiner noted that studies relating to men/women in airborne units and arthritis do not support any type of connection unless there was a definite injury that was treated on a particular jump.  The examiner explained that while there are no service treatment records in the claims file, the Veteran reported that he did not seek medical treatment for a knee injury in service.

Initially, the Board finds that the Veteran is competent to report knee pain and swelling in and since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  

With respect to the Veteran's contentions regarding the etiology of the underlying pathology causing the current knee symptoms, which include arthritis of the knees, the Board finds that this is not simple medical condition the Veteran is competent to diagnose.  Because this diagnosis falls outside the realm of common knowledge of a lay person, that is, this diagnosis involves internal muscle and joint processes that cannot be identified by mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to its etiology is equally complex, especially given that arthritis was initially diagnosed more than 30 years after separation from service.  As noted, the Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters.  Accordingly, he is not competent to diagnose the current knee arthritis or offer an opinion as to its etiology and his opinion in this regard are of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

It is undisputed that the Veteran participated in airborne training in service, which could have caused a knee disability, and that he has a current bilateral knee disability.  Accordingly, the determinative issue is whether the evidence of record satisfies the "nexus" requirement.

The "nexus" requirement may be established for a chronic disease, such as arthritis, by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Nonetheless, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Here, the June 2015 VA examiner explained that the Veteran's current bilateral knee osteoarthritis is not related to an in-service injury because it is a disease of aging not caused by trauma.  The opinion was rendered by a medical professional who is qualified through education, training, or experience to offer a medical diagnoses and medical opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that a nurse practioner's medical education and training allows him or her to provide competent medical diagnoses, statements, or opinions).  The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported her conclusion with reasoned analysis.  The medical opinion is afforded significant probative value because it is factually accurate, fully articulated, and based on sound reasoning.  

Thus, the only probative evidence of record with respect to the salient issue of whether there is a nexus between current bilateral knee disability and the Veteran's military service is the June 2015 VA examiner's opinion.  As noted above, the Board has considered the Veteran's lay statements regarding a history of pain and swelling; however, although the Veteran's is competent to describe the pain and swelling he has experienced, he is not competent to either diagnose or address the etiology of the underlying disorder.  As such, his lay statements are not competent evidence.  

The preponderance of the evidence is against the claim for service connection for a bilateral knee disability; there is no doubt to be resolved; and service connection is not warranted.

A Bilateral Foot Disability

The Veteran seeks service connection for a bilateral foot disability, which he relates to airborne training in service.  See Claim (July 2010).  The Veteran reports that he entered service with flat feet and that the rigors of service aggravated his flat feet.  See Substantive Appeal (October 2012).

Post-service treatment records show that the Veteran reported flat feet during podiatry consultations in November 2011 and April 2012.  On both occasions, the treating medical professional assessed painful onychomycosis, peripheral neuropathy, and edema.  The medical records show that the Veteran was prescribed orthopedic inserts.

At the June 2015 VA examination, the Veteran stated that he is not claiming a foot disability and that he has never received treatment for a foot disability.  The examiner noted that the Veteran does not have a current foot disability.

Initially, the Board finds that the Veteran is competent to report foot pain and swelling in and since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71.  

Generally, the laypersons, such as the Veteran, are competent to self-diagnose flat feet.  This, however, is not the case here, as several medical experts, including those who specialize in podiatry, have determined that the Veteran does not have flat feet.  See VA treatment records (November 2011 and April 2012).  The Board finds that the expert medical opinions that the Veteran does not have flat feet are more persuasive than his self-diagnosis, namely due to their medical expertise.  Moreover, there is no lay or medical evidence of a foot disability beyond the Veteran's assertion of flat feet.  See VA examination (June 2015) (showing that the Veteran denied any foot disabilities).  Accordingly, the record is absent any competent lay or medical evidence of a bilateral foot disability, other than pain, during the pendency of the appeal.

Pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The preponderance of the evidence is against the claim for service connection for a bilateral foot disability; there is no doubt to be resolved; and service connection is not warranted.

Deviated Septum

The Veteran seeks service connection for deviated septum, which he relates to an incident where he injured his nose during airborne training in service.  See Statement (July 2010).  The Veteran reports trouble breathing through his nose since the injury but that he did not seek medical attention in service.  See Statement (August 2013); VA examination (June 2015).

Post-service treatment records show that the Veteran reported difficulty breathing though his nose in April 2008 and underwent septoplasty in November 2008.

At the June 2015 VA examination, a VA examiner opined the Veteran's deviated septum is less likely than not related to service, to include the claimed in-service injury.  The rationale was that the Veteran was not seen for a deviated septum until 2008.  The examiner explained that if the Veteran deviated his septum in service, as he reports, then it seems that he would have had frequent sinus infections, facial pain, postnasal drip, and headaches, all of which are characteristic of deviated septum, but absent from medical records until more than 30 years following service.

Initially, the Board finds that the Veteran is competent to report difficulty breathing through his nose and pain in and since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71.

With respect to the Veteran's contentions regarding the etiology of the underlying pathology causing the current nasal symptoms, which include deviated septum, the Board finds that this is not simple medical condition the Veteran is competent to diagnose.  Because this diagnosis falls outside the realm of common knowledge of a lay person, that is, this diagnosis involves internal bone and cartilage processes that cannot be identified by mere personal observation, which comes through sensory perception.  See Jandreau, 492 F.3d at 1377, n. 4.  An opinion as to its etiology is equally complex, especially given that deviated septum was initially diagnosed more than 40 years after separation from service.  As noted, the Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters.  Accordingly, he is not competent to diagnose the current deviated septum or offer an opinion as to its etiology and his opinion in this regard are of no probative value.  Davidson, 581 F.3d at 1316.

It is undisputed that the Veteran participated in airborne training in service, which could have caused a deviated septum, and had a deviated septum during the pendency of the appeal.  Accordingly, the determinative issue is whether the evidence of record satisfies the "nexus" requirement.

The June 2015 VA examiner explained that the Veteran's current deviated septum is not related to an in-service injury in light of the nature of the Veteran's reported symptoms, namely the lack of frequent sinus infections, facial pain, postnasal drip, and headaches, which are characteristic of a deviated septum, but were not present until several decades after separation from service.  The opinion was rendered by a medical professional who is qualified through education, training, or experience to offer a medical diagnoses and medical opinions.  See Cox, 20 Vet. App. 563.  The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported her conclusion with reasoned analysis.  The medical opinion is afforded significant probative value because it is factually accurate, fully articulated, and based on sound reasoning.  

Thus, the only probative evidence of record with respect to the salient issue of whether there is a nexus between current deviated septum and the Veteran's military service is the June 2015 VA examiner's opinion.  As noted above, the Board has considered the Veteran's lay statements regarding a history of difficulty breathing through the nose and pain; however, although the Veteran's is competent to describe such symptoms he is not competent to either diagnose or address the etiology of the underlying disorder.  As such, his lay statements are not competent evidence.  

The preponderance of the evidence is against the claim for service connection deviated septum; there is no doubt to be resolved; and service connection is not warranted.

Sleep Apnea

The Veteran seeks service connection for sleep apnea, which he relates to an incident where he injured his nose during airborne training in service.  See claim (July 2010).  In August 2013, the Veteran's wife reported that he has snored since approximately 1990.  During the June 2014 hearing, the Veteran's wife reported that the Veteran has snored and gasped for air in his sleep since they married in 1976.  

Post-service treatment records show that the Veteran was diagnosed with sleep apnea per sleep study in July 2002.

In June 2015, a VA examiner opined the Veteran's sleep apnea is less likely than not related to service, to include the claimed in-service injury or his deviated septum and septoplasty.  The rationale was that a deviated septum does not cause sleep apnea.  The examiner explained that obstructive sleep apnea occurs when the throat muscles relax intermittently relax and block the airway during sleep and breathing repeatedly stops and starts.  The examiner further explained that this type of sleep apnea is most common in middle-aged and older adults and adults who are overweight.  The examiner noted that the Veteran was diagnosed with sleep apnea in 2002, at which time medical records show "Face: clear; no facial abrasion; nares patent bilaterally."  The examiner opined that it is more likely than not that the Veteran's obesity cause his sleep apnea.  

Initially, the Board finds that the Veteran's wife is competent to report that the Veteran has snored and gasped for air in his sleep since 1976, which is within the realm of her personal experience.  38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71.  However, her credibility in reporting symptoms is diminished by the inconsistency of her reports, namely her reports that the symptoms began in 1990 and 1976.  Notwithstanding her credibility, neither the Veteran's wife, nor the Veteran are competent to self-diagnose sleep apnea which is a complex disability that must be diagnosed by sleep study.  The Veteran and his wife, as lay persons, have not established the requisite training and medical expertise to provide opinions as to the etiology of the underlying pathology causing the Veteran's snoring, gasping, or current sleep apnea.  Accordingly, their opinions they are not competent to diagnose the current sleep apnea or offer an opinion as to its etiology and their opinions in this regard are of no probative value.  See Davidson, 581 F.3d at 1316.

The June 2015 VA examiner explained that the Veteran's current sleep apnea is not related to service, but post-service obesity.  The opinion was rendered by a medical professional who is qualified through education, training, or experience to offer a medical diagnoses and medical opinions.  See Cox, 20 Vet. App. 563.  The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported her conclusion with reasoned analysis.  The medical opinion is afforded significant probative value because it is factually accurate, fully articulated, and based on sound reasoning.  

Thus, the only probative evidence of record with respect to the salient issue of whether there is a nexus between current sleep apnea and the Veteran's military service is the June 2015 VA examiner's opinion.  As noted above, the Board has considered the Veteran and his wife's lay statements regarding a history of snoring and gasping for air in his sleep; however, although they are competent to describe such symptoms they not competent to either diagnose or address the etiology of the underlying disorder.  As such, their lay statements are not competent evidence.  

The preponderance of the evidence is against the claim for service connection sleep apnea; there is no doubt to be resolved; and service connection is not warranted.

Atypical Left Temple Nevus

The Veteran seeks service connection for atypical left temple nevus, which he relates to exposure to an herbicide agent, to include Agent Orange, during service in the Republic of Vietnam.

Post-service treatment records show that an atypical nevus was excised from the left temple in March 2006.

The Veteran filed a claim for service connection for atypical left temple nevus in July 2010.

In June 2015, a VA examiner stated that there are no current residuals, to include scarring, of the nevus that was excised in March 2006.

Initially, the Board finds that the Veteran is competent to report symptoms of a nevus, or mole.  However, the record is absent any lay or medical evidence of a left temple nevus, or residuals of the same, during the pendency of the appeal.

In the absence of proof of a current disability, there can be no valid claim.  Boyer, 210 F.3d at 1353.

The preponderance of the evidence is against the claim for service connection for an atypical left temple nevus; there is no doubt to be resolved; and service connection is not warranted.

Increased Rating

The Veteran seeks an initial disability rating for coronary artery disease in excess of 30 percent prior to June 12, 2015.  In June 2016, the Appeals Management Center increased the disability rating for coronary artery disease to 100 percent, effective June 12, 2015.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Diagnostic Code 7005 provides the rating criteria for coronary artery disease.  

A 10 percent rating is warranted for coronary artery disease resulting in a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.

A 30 percent rating, is warranted for coronary artery disease resulting in a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent rating is warranted for coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; LVEF of less than 30 percent.  38 C.F.R. § 4.104.

Post-service treatment records show LVEFs of 57 percent (November 2008), 62 percent (July 2009 and February 2010), 50 percent (June 2011), and 55 to 60 percent (January 2012).  The records show workloads of 3.5 to 6.4 METs (February 2010) and 5-7 METs (November 2010).  In November 2010 and January 2011, medical professionals affirmatively stated that the Veteran did not have congestive heart failure.  The Veteran has consistently reported fatigue and shortness of breath with exertion.  See, e.g., VA examination (November 2010).  In April 2015, however, a medical professional reported that the Veteran's coronary artery disease is symptom free.  See VA treatment record (April 28, 2015).

In reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present, the Board finds that the LVEF of 50 percent in June 2011 and workload of 3.5 to 6.4 METs, are not representative of the Veteran's overall disability picture.  Specifically, while these isolated LVEF and workload measurements are listed under the criteria for the next higher rating, a 60 percent, the measurements are inconsistent with earlier and later LVEF and workload measurements that range from LVEF to 57 to 60 percent and workloads of 5-7 METs.  Additionally, none of the other criteria for the next higher rating are met prior to June 12, 2015.  Specifically, there was no evidence of congestive heart failure and the Veteran's coronary artery disease was characterized as symptom-free as late as April 2015.  Under these circumstances, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 30 percent rating.  See 38 C.F.R. § § 4.2, 4.7 (2015).

Therefore, the preponderance of the evidence is against an initial rating in excess of 30 percent for coronary artery disease prior to June 12, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Throughout the pendency of the appeal the Veteran's service-connected coronary artery disease has resulted in symptoms of chest pain, fatigue, shortness of breath, decreased work load, and left ventricular dysfunction.  The rating criteria for coronary artery disease reasonably describe the Veteran's disability level, these symptoms, and more severe symptoms that are not present.

The Veteran's disability picture is contemplated by the rating schedule for Diseases of the Heart; the assigned schedular rating for service-connected coronary artery disease is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when his service-connected disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a deviated septum is denied.

Service connection for sleep apnea is denied.

Service connection for atypical left temple nevus is denied.

An initial disability rating for coronary artery disease in excess of 30 percent prior to June 12, 2015, is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


